DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1 and 11 stand rejected under Section 102.  Claims 2-10 and 12-20 stand rejected under Section 103.  Claims 4, 5, 14, and 15 stand objected to for informalities.  The specification and drawings stand objected to.  The Office noted that a certified copy of the foreign application to which applicants claim priority had not been provided.  
Applicants amended claims 1, 3-5, 7, 8, 13-15, 17, and 18 and canceled claims 2, 9, 10, 12, 19, and 20.  Applicants provided amendments to the specification and provided replacement drawings.  Applicants also provided a certified copy of their foreign application.
Turning first to the priority claim: Applicants’ submission of the certified foreign application is accepted and entered.  The Office’s records have been updated.
Drawing objections: Applicants’ amendments to the drawings address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the drawings are withdrawn.
Specification objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.

Section 102 rejections: Applicants’ amendments overcome the previously noted Section 102 rejections.  These rejections are withdrawn.
Section 103 rejections: Applicants’ amendments relating to the passivation and planarization layers and the source and drain vias are persuasive.  The Section 103 rejections are withdrawn.  Updated searches yielded no further suitable references in which the passivation and planarization layers were arranged with respect to the active layer and source and drain contacts and anode.  For these reasons, claims 1, 3-8, 11, and 13-18 are allowed.
Note: No amendments are made with this Examiner’s Comment.

Reasons for Allowance
Claims 1, 3-8, 11, and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “the TFT device further comprises: a gate insulating layer at least covering the gate electrode, and the active layer being disposed on the gate insulating layer; a passivation layer disposed on the gate insulating layer and covering the active layer; a planarization layer disposed on the passivation layer; a source via penetrating the passivation layer and the planarization layer to a first doped region of the active layer, wherein the source electrode is disposed on an upper surface of the 
With regard to claims 3-8: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 11: The claim has been found allowable because the prior art of record does not disclose “the TFT device further comprises: a gate insulating layer at least covering the gate electrode, and the active layer being disposed on the gate insulating layer; a passivation layer disposed on the gate insulating layer and covering the active layer; a planarization layer disposed on the passivation layer; a source via penetrating the passivation layer and the planarization layer to a first doped region of the active layer, wherein the source electrode is disposed on an upper surface of the planarization layer, and the source electrode is connected to the first doped region through the source via; and a drain via penetrating the passivation layer and the planarization layer to a second doped region of the active layer, wherein the drain electrode is disposed on a surface of the planarization layer, and the drain electrode is connected to the second doped region through the drain via”, in combination with the remaining limitations of the claim.
With regard to claims 13-18: The claims have been found allowable due to their dependency from claim 11 above.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Victoria K. Hall/Primary Examiner, Art Unit 2897